Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of Claims 
This office action is responsive to the amendment filed on March 21, 2022. Claims 1, 6-8, and 13-14 have been amended, and claim 12 has been cancelled. Thus, claims 1-11 and 13-16 are presently pending in this application. 
     Reasons for Allowance
Claims 1-11 and 13-16 are allowed.
The following is an examiner’s statement for allowance for claims 1-7: 
	Gross et al. (US5800420A) is the closet prior art of record teaching an apparatus for measuring biosignals comprising a sensor module configured to include a needle sensor to be inserted into a skin, and a main body which the sensor module is separably coupled and which is configured to include a controller controlling the sensor module to measure a bio signal through the needle sensor, once the sensor module is coupled, wherein the needle sensor includes first and second electrode portions to be inserted into the skin. Gross et al. does not teach or reasonably suggest, in combination with additional limitations of the base claims, wherein the needle sensor includes first and second electrode portions to be inserted into the skin, wherein the first electrode portion includes a first substrate, a first electrode layer, and a dielectric layer which are sequentially laminated, the second electrode portion includes a second substrate, a second electrode layer and a reagent layer which are sequentially laminated, and the first and second electrode portions are laminated to make the dielectric layer and the reagent layer be in contact with each other. 


The following is an examiner’s statement for allowance for claims 8-13:
	Nishitomo et al. (JP2004180773A) is the closest prior art to record teaching a biosensor to be inserted into a skin comprising a first electrode portion which one end is sharp; and a second electrode portion configured to face the first electrode portion with a space therebetween and of which one end is sharp. Nishitomo et al. fails to teach or reasonably suggest, in combination with additional limitations of the base claims, wherein the first electrode portion includes a first substrate, a first electrode layer, and a dielectric layer which are sequentially laminated, the second electrode portion includes a second substrate, a second electrode layer, and a reagent layer which are sequentially laminated, and the first and second electrode portions are laminated to make the dielectric layer and the reagent layer be in contact with each other.
The following is an examiner’s statement for allowance for claims 14-16:
Ma et al. (US20170261388A1) is the closest prior art to record teaching a method for manufacturing a bio sensor, comprising: printing at least one pair of electrode patterns on one surface of a thin film substrate; disposing a spacer on at least one of the pair of electrode patterns; and cutting the thin film substrate in a shape of the pair of electrode patterns. Little et. al (US20130313130A1) is the closest prior art to record teaching folding the cut thin film substrate. Gross et. al (US5800420A) is the closest prior art to record teaching including first and second electrode portions to be inserted into the skin. Ma in view of Little in view of Gross fails to teach or reasonably suggest, in combination with additional limitations of he base claims, wherein the first electrode portion includes a first substrate, a first electrode layer, and a dielectric layer which are sequentially laminated, the second electrode portion includes a second substrate, a second electrode layer, and a reagent layer which are sequentially laminated, and the first and second electrode portions are laminated to make the dielectric layer and the reagent layer be in contact with each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.K./
Examiner, Art Unit 3791                                                                                                                                                                                                   
/KAYLEE R WILSON/Primary Examiner, Art Unit 3791